DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Victor P. Lin on 11 June 2021.

The application has been amended as follows: 
	Please amend claims 15 and 16.


15.	(Currently Amended) A method of cleaning an endoscope, the method comprising:
	providing an endoscope cleaning station that includes a sink having an inlet connected to a water supply for filling the sink and a drain for draining the sink, a fill solenoid for controlling a flow of water to the inlet of the sink, a detergent pump and detergent valve that cooperate to selectively dispense detergent into another flow of water thus creating a detergent solution, a manifold for injecting the detergent solution into the endoscope, a lumen solenoid for controlling the flow of the detergent solution to the manifold; 
connecting an outer sheath of the endoscope to a leak test port of the station; and 
	pressurizing an outer sheath of the endoscope via the leak test port to verify a pressure integrity of the outer sheath of the endoscope, wherein pressurizing the outer sheath includes:
	generating an air pressure using an air pump and a leak test three-way valve connected to the air pump for selectively distributing pressurized air to an air purge three-way valve; and	diverting the pressurized air to purge either the manifold or a high-pressure port.

16.  (Cancelled).

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 6, claiming a method of cleaning an endoscope, the method comprising: providing an endoscope cleaning station that includes a sink having an inlet connected to a water supply for filling the sink and a drain for draining the sink; controlling a flow of water to the inlet of the sink using a fill solenoid; selectively dispensing detergent into another flow of water thus creating a detergent solution using a detergent pump and detergent valve; injecting the detergent solution into the endoscope using a manifold; controlling the flow of the detergent solution to the manifold using a lumen solenoid; reducing a pressure of the detergent solution delivered to the manifold using a pressure regulator disposed downstream of the lumen solenoid and upstream of the manifold; and cleaning a narrow channel of the endoscope using a high-pressure port configured to be connected to the narrow channel by receiving the detergent solution at the high-pressure port that bypasses the pressure regulator so that the detergent solution exiting the high-pressure port into the narrow channel has a higher pressure than the pressure of the detergent solution delivered to the manifold.
The prior art fails to disclose or make obvious the limitations of claim 15, claiming a method of cleaning an endoscope, the method comprising: providing an endoscope cleaning station that includes a sink having an inlet connected to a water supply for filling the sink and a drain for draining the sink, a fill solenoid for controlling a flow of water to the inlet of the sink, a detergent pump and detergent valve that cooperate to selectively dispense detergent into another flow of water thus creating a detergent solution, a manifold for injecting the detergent solution into the endoscope, a lumen solenoid for controlling the flow of the detergent solution to the manifold; connecting an outer sheath of the endoscope to a leak test port of the station; and pressurizing an outer sheath of the endoscope via the leak test port to verify a pressure integrity of the outer sheath of the endoscope, wherein pressurizing the outer sheath includes: generating an air pressure using an air pump and a leak test three-way valve connected to the air pump for selectively distributing pressurized air to an air purge three-way valve; and diverting the pressurized air to purge either the manifold or a high-pressure port.
The closest prior art of record is that of U.S. Patent Application Publication No. 20040118413 to Williams et al. (Williams).  Williams teaches an endoscope cleaning station for cleaning an endoscope along with method of use, comprising: a sink having an inlet connected to a water supply for filling the sink and a drain for draining the sink; a fill solenoid for controlling a flow of water to the inlet of the sink; a detergent pump and detergent valve that cooperate to selectively dispense detergent into another flow of water thus creating a detergent solution; a manifold for injecting the detergent solution into the endoscope; a lumen solenoid for controlling the flow of the detergent solution to the manifold; and a leak test port configured to be connected to the endoscope to pressurize an outer sheath of the endoscope.  
Williams does not teach the method comprising a high-pressure port configured to be connected to a narrow channel of the endoscope, the high-pressure port receiving detergent solution that bypasses the pressure regulator via a conduit so that the detergent solution exiting the high-pressure port into the narrow channel has a higher pressure than the pressure of the detergent solution delivered to the manifold or a leak test three-way valve connected to the air pump for selectively distributing pressurized air to the leak test port for pressurizing an outer sheath of the endoscope and an air purge three-wav valve capable of diverting pressurized air to purge either the manifold or a high-pressure port.
The advantage of the current invention over that of the prior art to Williams is: 1) the high-pressure port configuration allows for detergent to bypass the pressure regulator and thereby clean the endoscope in a manner that may be difficult, require manual processing, and otherwise not be fully cleaned therein; and 2) the configuration of the three-way valves allows for multiple tests and operations to be performed thereby ensuring that a through and deep clean of the endoscope is performed wherein, also, air is purged from the system thereby averting a situation wherein an air bubble may prevent a thorough cleaning of the endoscope.
Since claims 6 and 15 are allowed, claims 7-10 and 17-19 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711